NO. 07-02-0095-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 9, 2002



______________________________





JOHN J. HINDERA, APPELLANT



V.



TEXAS TECH UNIVERSITY, ET AL., APPELLEES





_________________________________



FROM THE 237
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2000-509,053; HONORABLE SAM MEDINA, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

ON ABATEMENT

Appellant John J. Hindera has appealed from orders of dismissal with prejudice entered in favor of appellees after summary judgment was sought by appellees.  We have received the clerk’s record in connection with the appeal, and appellant’s brief is due to be filed on May 17, 2002.

However, appellees have filed a Notice of Suggestion of Bankruptcy in which they notify us that appellant has filed a petition for protection in Case No. 02-11388 in the United States Bankruptcy Court for the Western District of Texas.  Appellant has filed no response to this Notice of Suggestion of Bankruptcy.  Applicable federal statutes provide that we must stay all further proceedings in this matter that might affect appellant’s interest until we receive permission to proceed from the bankruptcy court.  
See 
11 USCA § 362 (West 1993 & Supp. 2001).  

Accordingly, we must, and do, abate all proceedings in this appeal until appellant  is released from the supervision of the bankruptcy court.

Per Curiam

Do not publish.